Citation Nr: 0504702	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, wherein the RO denied service 
connection for right and left ear hearing loss and tinnitus. 

(The decision below addresses the issues of entitlement to 
service connection for left and right ear hearing loss.  
Consideration of the issue of entitlement to service 
connection for tinnitus is deferred pending completion of the 
evidentiary development requested in the remand that follows 
the decision below.)


FINDINGS OF FACT

1.  The veteran does not have left ear hearing impairment as 
defined for VA compensation purposes. 

2.  The veteran does not have right ear hearing loss 
attributable to his period of military service. 


CONCLUSION OF LAW

The veteran does not have left ear or right ear hearing loss 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110
 (West 2002); 38 C.F.R. § 3.303(a)(2004).  In addition, 
certain chronic diseases shall be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  
See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma in service such as due to noise 
exposure, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service.  Id., at 
159-60.

The veteran contends that although his military occupational 
specialty was that of a clerk, he was exposed to gunfire 
aboard ship during active service in the Republic of Vietnam.  
He maintains that since he did not have much post-service 
noise exposure because he primarily worked in sales, that his 
current hearing loss is the result of in-service noise 
exposure.  

II.  Factual Background

A review of the service medical records reveals that there 
was no evidence of either left or right ear hearing loss.  A 
February 1975 service separation examination report reflects 
that the veteran's ears were found to have been "normal."  
He scored 15/15 on whispered voice and spoken voice testing.  

Post-service private and VA treatment and examination 
reports, dated from October 1998 to October 2003, are of 
record.  When seen in the VA outpatient clinic for an 
unrelated disorder in April 1999, the veteran related that he 
had primarily worked as a physical laborer, but that he was 
currently employed in sales.  A November 2002 private 
treatment report reflects that the veteran had mild high 
frequency (4000-8000 Hertz) loss in his right ear.  The 
referenced report does not contain a numerical interpretation 
of the auditory thresholds for any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz.  The examining physician 
indicated that based on the veteran's military service that 
it was at least as likely as not that his in-service noise 
exposure may have caused his "hearing loss."  

An April 2003 VA examiner indicated that he had reviewed the 
veteran's entire claims file, to include both the service and 
post-service medical records.  During the examination, the 
veteran reported that although his occupation during service 
was primarily clerical in nature, he was exposed to gun noise 
while aboard ship.  He related that firing from the gun tubs 
was extremely loud, but he could not recall if he wore 
hearing protection devices.  He denied having any post-
service noise exposure and stated that he primarily worked in 
agriculture (mainly sales) from 1975 to 2003.  He also denied 
having any recreational noise exposure but indicated that he 
occasionally went hunting without hearing protection.  After 
an audiological examination, which revealed that he veteran 
had right ear hearing loss for VA compensation purposes, the 
examiner concluded that it was less than likely the veteran's 
hearing loss could be attributed to in-service noise 
exposure.  The examiner buttressed his opinion by indicating 
that the veteran had minimal noise exposure as a clerk during 
service and that the claims file revealed that he had post-
service noise exposure as a physical laborer.  The examiner 
opined that it was more than likely that the veteran's high-
frequency hearing loss was due to factors other than his time 
in the military.  

An August 2003 report, submitted by K. H. R., D.O., reflects 
that the veteran reported having been very close to guns 
during service, that he did not have a family history of 
hearing loss, that he was a right-handed hobby shooter, and 
that he had worked in sales.  It was reported that the 
purpose of the veteran's visit to Dr. R's office was to have 
him write a letter regarding tinnitus and the veteran's 
"exposure to military."  From the examiner's standpoint, he 
was unable to state whether or not the veteran's hearing loss 
was caused by his military service. 

III.  Analysis

A.  Left Ear Hearing Loss

The Board finds that service connection for left ear hearing 
loss is not warranted.  In reaching this conclusion, it 
should be noted that the audiological evidence of record 
reveals scores that are not greater than 40 decibels at any 
one of the pertinent frequencies or 26 decibels or greater 
for at least three of the relevant frequencies.  Speech 
recognition was greater than 94 percent.  Therefore, because 
these scores fall outside what constitutes a disability for 
VA purposes under 38 C.F.R. § 3.385, a present left ear 
hearing loss disability that may be service connected has not 
been established.  Although a private physician has related 
the veteran's "hearing loss" to in-service noise exposure, 
the clinical evidence of record does not reflect that the 
veteran has left ear hearing loss that satisfies the criteria 
for impaired hearing as defined by VA.  38 C.F.R. § 3.385 
(2004).  

Thus, in the absence of any current left hearing loss 
disability as defined by regulation, service connection for 
left ear hearing loss must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Despite the veteran's statements that he suffers 
from left ear hearing loss, the veteran is not competent to 
say whether any loss of acuity rises to the level of 
disability as defined by VA.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)).  Given the state of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for left ear hearing loss.

B.  Right Ear Hearing Loss

In reviewing the evidence above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right ear hearing loss.  In reaching this 
opinion, the Board notes that there was no evidence of right 
ear hearing loss for VA compensation purposes included in the 
service medical records.  Indeed, a February 1975 service 
separation examination report reflects that the veteran 
scored 15/15 on whispered and spoken voice testing.  In 
addition, there is no post-service medical evidence of right 
ear hearing loss for VA compensation purposes until the 
veteran was examined by VA in April 2003.  While a November 
2002 private examiner opined that it was at least as likely 
as not that the veteran's in-service noise exposure may have 
caused his "hearing loss," this opinion was based on 
history provided by the appellant and not upon a review of 
the claims file, to specifically include the service and 
post-service medical records.  The Board does not finds this 
opinion to be probative as it is based on mere recitations of 
what the veteran told the examiner.  See Black v. Brown, 5 
Vet. App. 177 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  

In addition, an August 2003 report, submitted by K.H. R., 
D.O., is equivocal at best as Dr. R. was unable to state 
whether or not the veteran's "hearing loss" was caused by 
in-service noise exposure.  In this regard, the Board notes 
that The United States Court of Appeals for Veterans for 
Veterans Claims (the Court) has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993). 

In contrast to the November 2002 and August 2003 private 
opinions, the April 2003 VA examiner, who concluded that it 
was more than likely that the veteran's mild high-frequency 
hearing loss was due to factors other than his military 
service, not only examined the veteran but also supported his 
conclusion with an accurate and comprehensive recitation of 
both service and post-service medical records.  The examiner 
noted that the appellant scored 15/15 at service discharge on 
whispered and spoken voice testing, that he had post-service 
employment as a laborer, and that he likely had minimal in-
service noise exposure as a clerk.  The Board does not find 
any material omission on the part of this examiner in the 
formulation of his opinion with respect to the veteran's 
right ear hearing loss. 

Although the veteran contends that he currently has right ear 
hearing loss that is related to in-service noise exposure, 
there is no indication, and he does not contend, that he has 
any education, training or experience which would make him 
competent to render medical opinions concerning diagnoses or 
causal relationships.  
See 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The 
regulations implementing this change in the law are 
applicable to all claims filed on or after the date of 
enactment of the VCAA--November 9, 2000--or filed before the 
date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Regarding the veteran's claim for service connection for 
hearing loss, where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter, dated in 
January 2003, with respect to his claim for service 
connection for left and right ear hearing loss.  This letter 
apprised the veteran of the provisions under the VCAA and the 
implementing regulations, of the evidence needed to 
substantiate the claim of entitlement to service connection 
for hearing loss, and the obligations of VA and the veteran 
with respect to producing that evidence.  In particular, the 
January 2003 letter informed the veteran that to substantiate 
the claim of service connection for hearing loss the evidence 
must show a current disability.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  

Regarding the veteran's claim of service connection for 
hearing loss, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The Board notes that 
the veteran has undergone several private examinations and 
was examined by VA in April 2003 for the sole purpose of 
determining whether he had hearing loss for VA compensation 
purposes that is related to his active military service.  

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that VA has had the veteran examined for 
the specific purpose of determining whether he has current 
hearing impairment.  Therefore, further development under the 
VCAA would serve no useful purpose.  


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is denied. 


REMAND

The veteran contends that he has tinnitus due to noise 
exposure during service.  His service medical records reflect 
that upon enlistment into service in June 1971, the veteran's 
ears were found to have been "normal."  However, on the 
June 1971 Report of Medical History, the veteran indicated 
that he had had ear trouble.  In the Physicians Summary 
section of the report, the examiner noted the veteran's ears 
rang occasionally.  Subsequently, in mid-July 1971, the 
veteran was seen in sick call and complained of ringing in 
his ears.  When examined for discharge in February 1975, the 
veteran's ears were found to have been "normal."  No 
mention of tinnitus was made.

When examined by VA in October 2003, the examiner opined, 
after a review of the entire claims file, that it was less 
than likely that the veteran's tinnitus was caused by 
military noise exposure.  The examiner supported this opinion 
with service medical findings, which are consistent with 
those reported above; however, the examiner did not address 
the question of whether the pre-existing tinnitus reported by 
the veteran in June 1971 underwent a chronic worsening during 
the veteran's period of military service.  Consequently, the 
veteran should be afforded another VA examination in order to 
determine whether it is at least as likely as not that any 
preexisting tinnitus, which was only occasional prior to 
entry, underwent an increase in severity in service beyond 
the natural progression of the disability.  The claims file 
should be made available to the examiner for review.  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an ear disease 
examination to determine whether tinnitus 
underwent any worsening during military 
service beyond its natural progression.  
The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, as well as a copy 
of this remand, should be made available 
to the examiner for review.  The examiner 
should take a detailed history from the 
veteran regarding the severity of 
tinnitus before, during, and since 
military service, and provide an opinion 
as to the medical probability that any 
currently diagnosed tinnitus originated 
in, or is otherwise traceable to, 
military service.  The examiner should 
specifically address the question of 
whether tinnitus worsened chronically 
during service beyond its natural 
progression.  The examiner should provide 
detailed reasons for his/her opinion. 

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for tinnitus.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


